Citation Nr: 0307850	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  95-26 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This appeal came to the Board of Veterans' Appeals (Board) 
from March 1994 and later RO rating decisions that denied 
service connection for bilateral hearing loss and an 
increased evaluation for post-traumatic stress disorder 
(PTSD) (rated 50 percent).  A September 1998 RO rating 
decision granted service connection for left ear hearing 
loss.  Hence, this issue is not for appellate consideration.

In a December 2001 decision, the Board denied an increased 
evaluation for PTSD.  At that time, the Board also remanded 
the issue of entitlement to service connection for right ear 
hearing loss to the RO for issuance of an appropriate 
supplemental statement of the case.


REMAND

In correspondence dated in March 2003, the veteran requested 
a hearing before a member of the Board at the RO ("travel 
board hearing").  In view of this request, the case is 
REMANDED to the RO for the following action:

The veteran should be scheduled for a 
"travel board hearing" following the 
usual procedures of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2002).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



